           Case 2:19-cv-01697-JAD-DJA Document 24-3 Filed 11/18/19 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT
 2                                   DISTRICT OF NEVADA

 3
     COMMODITY FUTURES TRADING                             Case No. 2:19-cv-1697-JAD-DJA
 4   COMMISSION,

 5                          Plaintiff,

 6   v.
                                                                    ECF No. 24
 7   DAVID GILBERT SAFFRON
     a/k/a DAVID GILBERT and
 8   CIRCLE SOCIETY, CORP.,
 9                          Defendants.
10     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR ISSUANCE OF
11    ORDER TO SHOW CAUSE AS TO WHY DEFENDANT CIRCLE SOCIETY SHOULD
      NOT BE HELD IN CONTEMPT FOR VIOLATION OF THE COURT’S TEMPORARY
12                          RESTRAINING ORDER

13          This Court, having considered Plaintiff Commodity Futures Trading Commission’s
14   motion for issuance of an order to show cause why Defendant Circle Society should not be held
15
     in civil contempt of court and be subject to appropriate sanctions for violation of the Court’s
16
     October 3, 2019 Temporary Restraining Order (ECF No. 9), and having read and considered the
17
     evidence and papers with respect thereto, and good cause appearing therefore,
18

19          IT IS HEREBY ORDERED:

20          The Motion is GRANTED. Defendant Circle Society is ordered to appear in this Court

21       12/2/2019           3:30 PM
     on ____________, at _________________, and to then and there show cause:
22
            Why it should not be held in civil contempt of court for its violation of the Temporary
23
     Restraining Order; and
24
            Why such other relief as this Court may deem just and proper should not be imposed
25
     against Defendant Circle Society to redress its violation of the Temporary Restraining Order.
26

27

28
                                                      1
         Case 2:19-cv-01697-JAD-DJA Document 24-3 Filed 11/18/19 Page 2 of 2



     against Defendant Circle Society to redress its violation of the
                                                            IT SO     Temporary Restraining Order.
                                                                    ORDERED:
 1

 2                                                       ___________________________________
                                                         UNITED STATES DISTRICT JUDGE
 3                                                                  11-20-19
                                                         DATED:    _________________________
 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
